If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                               COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                         UNPUBLISHED
                                                                         September 2, 2021
                  Plaintiff-Appellant,

v                                                                        No. 348155
                                                                         Wayne Circuit Court
TREMELL C. MATHEWS,                                                      LC No. 18-008966-01-FH

                  Defendant-Appellee.


Before: TUKEL, P.J., and SERVITTO and BECKERING, JJ.

PER CURIAM.

           Plaintiff appeals as of right the trial court’s order granting defendant’s motion to suppress
    evidence and dismissing the charges of possession of a controlled substance less than 25 grams,
    MCL 333.7403(2)(a)(v), and possession of marihuana, MCL 333.7403(2)(d). We affirm.
                                                    FACTS

            On September 20, 2108, Detroit Police Officer Michael Bailey was driving a patrol car,
    with Officers Yossif Mana and Antoine Hill as passengers, when he saw defendant run a red
    light in the city of Detroit. Officer Bailey initiated a traffic stop and, upon speaking to
    defendant, was told that defendant did not have a driver’s license and that he did not have
    insurance for the vehicle he was driving. Officer Bailey had defendant step out of the vehicle
    and patted him down. He searched defendant a second time, finding several lottery tickets
    in defendant’s pants pocket. Officer Bailey returned the tickets to defendant’s pocket and then
    instructed defendant to stand in front of the patrol car’s dashboard camera (dashcam).
    Defendant, who was not handcuffed or physically restrained in any way, complied, and Officer
    Hill stood near defendant at the patrol car. Officer Bailey then proceeded to search defendant’s
    vehicle.
           During his search, Officer Bailey found four folded lottery tickets that contained suspected
    heroin under the vehicle’s headliner where it met the windshield. Officer Bailey then instructed
    Officer Mana to search defendant again. During his search of defendant, Officer Mana found
    a bag of marijuana and a bag of heroin in defendant’s pockets. Officer Mana then handcuffed




                                                   -1-
    defendant and informed him that he was under arrest. Defendant was charged with possession
    of the substances found in his pockets.1
           A preliminary examination was held in this matter, after which defendant was bound over
    to the circuit court as charged. Thereafter, defendant filed a motion to suppress evidence and
    for dismissal. Defendant contended that after he exited his vehicle, his person was twice
    searched by Officer Bailey. Defendant was then directed to stand in front of Officer Bailey’s
    patrol car, which he did. Defendant asserts that he was not told he was under arrest, nor was he
    placed in restraints to indicate that he was under arrest. Nevertheless, according to defendant,
    Officer Bailey began to conduct an invalid “inventory search” of his vehicle and allegedly
    recovered suspected heroin in the headliner of the vehicle. Defendant averred that Officer Mana
    then searched him a third time and that neither the third search of his person, nor the search
    of his vehicle was a search incident to arrest. Defendant further asserted that the search of his
    vehicle was made in violation of departmental procedure requirements to fill out an impound
    inventory card, was unconstitutional in that it was not a lawful inventory search, and that no
    probable cause existed to search his vehicle.2 The trial court granted defendant’s motion,
    finding that the prosecution’s failure to provide an automobile inventory card with respect to
    the vehicle search demonstrated the police officers’ failure to comply with their own policy and
    that further, without evidence of an inventory card, the prosecution could not sustain its case
    against defendant.
           The prosecution now appeals the trial court’s order, asserting that the search of defendant’s
    vehicle was a valid inventory search and was conducted in accordance with departmental policy,
    such that the vehicle search and the third search of defendant’s person were not unconstitutional
    searches. We disagree.
                                                      LAW

            “We review for clear error a trial court’s findings of fact in a suppression hearing, but
    we review de novo its ultimate decision on a motion to suppress.” People v Hyde, 285 Mich App
    428, 436; 775 NW2d 833 (2009). “Clear error occurs if the reviewing court is left with a definite
    and firm conviction that the trial court made a mistake.” People v Johnson, 502 Mich 541, 565;
    918 NW2d 676 (2018) (quotation marks and citation omitted). “To the extent that a trial court’s
    ruling on a motion to suppress involves an interpretation of the law or the application of a
    constitutional standard to uncontested facts, our review is de novo.” People v Tanner, 496 Mich
    199, 206; 853 NW2d 653 (2014) (quotation marks and citation omitted). We also review de
    novo “whether the Fourth Amendment was violated and whether an exclusionary rule applies.”
    People v Anthony, 327 Mich App 24, 32; 932 NW2d 202 (2019).



1
 An analysis of the substances found in defendant’s vehicle was inconclusive as to the presence
of narcotics and defendant was thus not charged with possession of the substances found in the
vehicle.
2
 The dissent erroneously states, on several occasions, that the sole basis advanced in support of
suppression was the failure to produce an impound inventory card. Contrary to the dissent’s
repeated assertions otherwise, defendant also did not style his argument as seeking redress for
discovery abuse.


                                                    -2-
        Both the Fourth Amendment of the United States Constitution and article 1, § 11 of the
Michigan Constitution guarantee every person’s right to be free from unreasonable searches
and seizures. People v Slaughter, 489 Mich 302, 310-11; 803 NW2d 171 (2011). To that end,
a warrant supported by probable cause is generally required in order to deem a search
reasonable. In re Forfeiture of $176,598, 443 Mich 261, 265; 505 NW2d 201 (1993). There
are, however, several specifically established exceptions to the warrant requirement. Relevant
to the instant matter, these include searches incident to contemporaneous lawful arrests and
inventory searches conducted according to established procedure. Slaughter, 489 Mich at 311.

         The Supreme Court has held that immediately upon arrest, an officer may lawfully
search the person of an arrestee and the area within the arrestee’s immediate control without
first procuring a warrant. Illinois v Lafayette, 462 US 640, 644; 103 S Ct 2605; 77 L Ed 2d 65
(1983). Known as a “search incident to arrest,” such searches are permissible in order to “protect
evidence in the possession of the arrestee and to protect the officer from danger posed by articles
in the arrestee’s possession.” Id. at 644-645, quoting United States v Robinson, 414 US 218,
235; 94 S Ct 467; 38 L Ed 2d 427 (1973). The “search incident to arrest” exception to the
warrant requirement further permits police to search a vehicle incident to an arrest: (1) when
the arrestee is unsecured and within reaching distance of the vehicle’s compartments, and (2)
when police reasonably believe that evidence related to the crime of arrest may be found in the
vehicle. Arizona v Gant, 556 US 332, 343; 129 S Ct 1710; 173 L Ed 2d 485 (2009). These
two narrow circumstances best serve the interest of officer safety, which is the fundamental
rationale of the “search incident to arrest” exception to the warrant requirement. Id. at 338,
347-348.

        Under the inventory search exception, the police may conduct an inventory search of a
vehicle, in accordance with its departmental regulations, that is being impounded following the
driver’s valid arrest. People v Toohey, 438 Mich 265, 271–72; 475 NW2d 16 (1991). Such an
inventory search “is considered to be an administrative function performed by the police, rather
than part of a criminal investigation which the Fourth Amendment was intended to
circumscribe.” Id. “Inventory procedures serve to protect an owner’s property while it is in the
custody of the police, to insure against claims of lost, stolen, or vandalized property, and to guard
the police from danger.” Florida v Wells, 495 US 1, 4; 110 S Ct 1632; 109 L Ed 2d 1 (1990)
(citations omitted). But “an inventory search must not be a ruse for a general rummaging in
order to discover incriminating evidence.” Id. Thus, “[t]he lack of an underlying motive or bad
faith by the police in conducting an inventory search is an important aspect which courts must
consider in determining the validity of such a search.” Toohey, 438 Mich at 276. “To be
constitutional, an inventory search must be conducted in accordance with established
departmental procedures, which all police officers are required to follow, and must not be used
as a pretext for criminal investigation.” Id. at 284 (emphasis in original).

         Evaluation of the reasonableness of a search or seizure depends upon the facts and
circumstances of each case. Id. at 272. “The benchmark for satisfaction of Fourth Amendment
rights is reasonableness, and reasonableness requires a fact-specific inquiry that is measured by
examining the totality of the circumstances.” People v Corr, 287 Mich App 499, 507; 788
NW2d 860 (2010), quoting Hyde, 285 Mich App at 436.
         It is uncontested that the police in this matter searched defendant’s person and vehicle
without a search warrant. There appears to be no claim of unconstitutionality with respect to


                                                -3-
the initial and secondary search of defendant’s person by Officer Bailey. Officer Bailey
initiated a traffic stop of defendant’s vehicle when he purportedly saw defendant disregarding
a red light. Officer Bailey’s preliminary examination testimony and his body camera (bodycam)
video played at preliminary examination establish that upon questioning, defendant readily
admitted that he did not have a driver’s license (a misdemeanor under MCL 257.904), that the
vehicle was uninsured, and that he had marijuana on him (but had his medical marijuana card in
his wallet). At that point, defendant was asked to step out of the vehicle, which he did, and
Officer Bailey twice patted defendant down, finding nothing he deemed suspicious on
defendant’s person. Defendant does not appear to challenge these two searches. The searches
that followed, however, present a different story. The issues for our resolution, then, are
whether the third warrantless search of defendant’s person and the warrantless search of his
vehicle fell within an exception to the warrant requirement.

                                               I.    ARREST

        Officer Bailey testified at the preliminary examination that when defendant was unable
to produce a driver’s license, he ordered defendant from the vehicle and “placed him in custody
for operating without a driving license.” Officer Bailey testified that defendant was under arrest
when he exited the vehicle. Officer Bailey further testified that he thereafter began conducting
an inventory search of defendant’s vehicle because the vehicle was going to be impounded.
Officer Bailey’s bodycam footage played at the preliminary examination and Officer Mana’s
preliminary examination testimony undermine these assertions.

        Before delving into that evidence, we note that it is not clear from the record that the
entirety of Officer Bailey’s bodycam footage from this incident was played for the district court
or admitted into the preliminary examination record. At the beginning of the preliminary
examination, defense counsel asked to have “the body cams” admitted into the record. The
prosecutor stated that it would not have a problem with the admission of bodycam footage where
the bodycam footage corresponding to a particular witness was played while that specific
witness was testifying. The court stated it would address the issue at a later time, but did not
do so. Nevertheless, is clear from the record that portions of Officer Bailey’s bodycam footage,
portions of Officer Mana’s bodycam footage, and portions of the patrol car dashcam footage
were played during the preliminary examination while these two officers testified.

        Reviewing the portions of Officer Bailey’s bodycam footage that were played during
the preliminary examination, we find it significant that when asking defendant to exit the
vehicle, Officer Bailey clearly told defendant, “shut the car off real quick man; I ain’t gonna
hold you up too long.” Reviewing Officer Mana’s played bodycam footage and testimony, we
also find it significant that Officer Mana testified that when defendant was standing in front of
the patrol car, and while Officer Bailey was searching his vehicle, defendant was not under
arrest at that point. Officer Mana affirmatively testified that defendant was instead being
detained for an investigation and he was placed under arrest only after the third search of person
revealed suspected heroin. Officer Mana testified that it was he who placed defendant under
arrest at that time, specifically for a violation of controlled substances law.

        To determine whether a person is in custody, “the ultimate inquiry is simply whether
there is a ‘formal arrest or restraint on freedom of movement’ of the degree associated with a


                                               -4-
 formal arrest.” California v Beheler, 463 US 1121, 1125; 103 S Ct 3517; 77 L Ed 2d 1275
 (1983). In Berkemer v McCarty, 468 US 420, 441–42; 104 S Ct 3138; 82 L Ed 2d 317 (1984),
 for example, the Supreme Court rejected an assertion that the defendant was in custody after
 his vehicle was stopped and he was told to exit the vehicle:

          . . . respondent has failed to demonstrate that, at any time between the initial
         stop and the arrest, he was subjected to restraints comparable to those associated
         with a formal arrest. Only a short period of time elapsed between the stop and the
         arrest. At no point during that interval was respondent informed that his
         detention would not be temporary. Although Trooper Williams apparently
         decided as soon as respondent stepped out of his car that respondent would be
         taken into custody and charged with a traffic offense, Williams never
         communicated his intention to respondent. A policeman’s unarticulated plan has
         no bearing on the question whether a suspect was “in custody” at a particular
         time; the only relevant inquiry is how a reasonable man in the suspect’s position
         would have understood his situation. Nor do other aspects of the interaction of
         Williams and respondent support the contention that respondent was exposed to
         “custodial interrogation” at the scene of the stop. From aught that appears in the
         stipulation of facts, a single police officer asked respondent a modest number of
         questions and requested him to perform a simple balancing test at a location
         visible to passing motorists. Treatment of this sort cannot fairly be characterized
         as the functional equivalent of formal arrest. [footnotes deleted]

And in Terry v Ohio, 392 US 1, 26; 88 S Ct 1868; 20 L Ed 2d 889 (1968) the Supreme Court
clarified that there is a distinct difference between a brief detention and an arrest:

       An arrest is a wholly different kind of intrusion upon individual freedom from a
       limited search for weapons, and the interests each is designed to serve are likewise
       quite different. An arrest is the initial stage of a criminal prosecution. It is intended
       to vindicate society’s interest in having its laws obeyed, and it is inevitably
       accompanied by future interference with the individual’s freedom of movement,
       whether or not trial or conviction ultimately follows.

        The actions and testimony of the officers support that defendant was initially briefly
detained because he allegedly ran a red light and then freely admitted he did not have a valid
driver’s license, (see Terry, 392 US 1), but was not under arrest until Officer Mana told him he
was and handcuffed him. Dashcam footage shows that after defendant exited the vehicle, he stood
in front of the police car, chatting with the officers. He was not handcuffed and his movement was
not restrained. Approximately six minutes after Officer Bailey initiated his search of the vehicle,
Officer Mana approached Officer Bailey (who was still searching) and Officer Bailey told Officer
Mana that he had found “folds” (folded lottery tickets, which Officer Bailey testified was
indicative of heroin packaging) stuffed into the headliner above the passenger compartment.
Officer Bailey then directed Officer Mana to search defendant again, because defendant had a
pocket full of lottery tickets. After Officer Mana’s search of defendant and his finding of suspected
heroin in defendant’s pocket, Officer Mana handcuffed defendant, then walked back to Officer
Bailey and queried, “take him?” to which Officer Bailey replied “sure.” It is only at that point,



                                                 -5-
some fifteen minutes after Officer Bailey’s initial conversation with defendant, that Officer Mana
advised defendant, “You’re being arrested right now for violation of controlled substances.”

        Before the search of the car, there was no indicia of a formal arrest.3 On his exit from the
vehicle and for some time thereafter, defendant was not handcuffed, was not read his Miranda4
rights, was not told he was under arrest, and was not placed in a patrol car. His freedom of
movement was not restricted. Officer Mana unequivocally testified that it was he that placed
defendant under arrest and his bodycam video supports his testimony. Only after the search of his
vehicle revealed suspected controlled substances and a third search of his person arrest revealed
the same did Officer Mana handcuff defendant, tell him he was under arrest, and identify a specific
reason for defendant’s arrest.5 Indeed, no mention was made of an arrest for driving without a
valid driver’s license in any of the bodycam footage that was played at the preliminary
examination. Thus, defendant was not under arrest until after the search of his vehicle and the
third search of his person, when Officer Mana arrested him.

                                      SEARCH INCIDENT TO ARREST

             As previously indicated, the search of a vehicle incident to arrest is permitted only when
    the arrestee is unsecured and within reaching distance of the vehicle’s compartments, and when
    police reasonably believe that evidence related to the crime of arrest may be found in the
    vehicle. Gant, 556 US at 343. Even if this Court were to conclude that defendant was under
    arrest immediately upon exiting the vehicle, Officer Bailey’s search of defendant’s vehicle does
    not qualify as a search incident to arrest under Gant.6
             It is uncontested (and the bodycam videos establish) that defendant was pulled over and
    Officer Bailey initiated contact with him at approximately 10:23 p.m. Less than three minutes
    later, defendant exited the vehicle and stood in front of the police car, facing away from Officer
    Bailey and accompanied by Officer Hill. At that point, Officer Bailey began searching
    defendant’s vehicle. The vehicle, and none of the compartments or contents therein were
    anywhere near defendant, let alone within his reach when the search was initiated or conducted.
    Gant, 556 US at 343. Additionally, if, as the prosecution argues, defendant was under arrest
    for driving without a valid operator’s license upon his exit from the vehicle, there would be no
    evidence “related to the crime of the arrest” to be found in his vehicle. Gant, 556 US at 343.



3
  The dissent fails to distinguish between a seizure and an arrest, mixing the caselaw and the
concepts interchangeably.
4
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).
5
  While Officer Bailey testified that during his initial two searches of defendant he found lottery
tickets in his back pocket, he also testified that this finding was not suspicious to the level of
probable cause.
6
 Although the prosecution asserts only that the search at issue was a valid inventory search, for
purposes of thoroughness, we nevertheless address whether the search of defendant’s vehicle could
alternatively qualify as a search incident to arrest.



                                                   -6-
    Given the above, Officer Bailey’s search of defendant’s vehicle does not qualify as a search
    incident to arrest.7
            The dissent repeatedly circles back to the third search of defendant’s person that
    revealed drugs to conclude that there were at least factual issues concerning a valid search
    incident to arrest or valid inventory search of defendant’s person. Notably, however, the
    prosecution did not raise the issue of whether Officer Mana’s search of defendant’s pockets was
    independently justifiable as a search incident to defendant’s purported arrest for operating
    without a license. Rather, the prosecution argued that Officer Bailey’s discovery of suspected
    drugs during a lawful inventory search of defendant’s vehicle provided probable cause for
    Officer Mana to then search defendant’s pockets.8

            And, we cannot ignore the sequence of events. Defendant was not placed under arrest
    when he exited the car and was never placed under arrest for driving without a valid license.
    Officer Mana unequivocally testified that he arrested defendant. And he did so only after
    Officer Bailey conducted a search of defendant’s car, found suspected drugs therein, and told
    Officer Mana to search defendant a third time. The bodycam footage played at the preliminary
    examination verifies the above. Defendant was not charged with driving without a valid
    operator’s license. Indeed, the only charges brought against defendant were for violation of
    controlled substances laws based upon the substances found on his person—which is exactly
    for what Officer Mana testified he arrested defendant.9

           Thus, while the dissent may find it unclear why the search of the vehicle is material, it
    is abundantly clear to this Court, as it was the trial court, that where the search of defendant’s



7
  The dissent cites to Illinois v Lafayette, 462 US at 646, for the proposition that “it is entirely
proper for police to remove and list or inventory property found on the person or in the possession
of an arrested person who is to be jailed.” The dissent, however, omits the phrase immediately
preceding the quoted language, which states “At the stationhouse, it is entirely proper . . .”
(emphasis added). Lafayette is thus inapplicable to the matter before this Court.
8
 The prosecution clearly and thoroughly stated its arguments as such and is in no need of vigorous
advocacy by the dissent of other arguments.
9
  If a search of defendant, conducted because he was being placed under arrest for driving without
a valid license (and otherwise constitutionally sound), had revealed drugs on his person, that search
of his person would undoubtedly qualify as a search incident to arrest. But that is not what
happened. While the dissent makes much about the majority’s purported “fact-finding,” this is not
a case of “he said she said” or one where the facts are largely contested. Indeed, having video
recording of the entire incident and the testimony of Officer Bailey provides the lower court and
this Court with a very clear understanding of what transpired. Both courts have been presented
issues of legal, rather than factual significance. Two searches of defendant’s person revealed
nothing illegal or suspicious, according to Officer Bailey’s uncontested testimony. He thereafter
proceeded to search defendant’s vehicle as, he specifically testified, an inventory search, and then,
only after Officer Bailey discovered suspected drugs in the headliner of the vehicle and told Officer
Mana to search defendant for the third time were drugs found. We cannot look at the third search
of defendant’s person in a vacuum.


                                                   -7-
 vehicle prompted the search of his person wherein drugs were found, the search of the vehicle
 is highly material, as is further discussed below.

                                          INVENTORY SEARCH

           Police may conduct an inventory search of a vehicle, in accordance with their
  departmental regulations, that is being impounded following the driver’s valid arrest. Toohey,
  438 Mich at 271–272. While Officer Bailey could have reasonably arrested defendant for
  driving without a valid license and thus impounded the vehicle, again, there is no indication
  that he did so. Assuming, without deciding, the vehicle could have been lawfully impounded
  upon immediate removal of defendant from the car, the validity of the inventory search depends
  on the whether there were standardized criteria, policies, or routines regulating how inventory
  searches were to be conducted. People v Poole, 199 Mich App 261, 265; 501 NW2d 265 (1993),
  citing Wells, 495 US at 4. Once a warrantless search has been shown, the state bears the burden
  of showing that the search is within an exception to the rule. People v Reed, 393 Mich 342, 362;
  224 NW2d 867 (1975).
         While police may exercise some discretion in executing an inventory search consistent with
departmental policies, that discretion is not unfettered. Poole, 199 Mich App at 266 (citation
omitted). After all, the foremost goal of requiring policies “is to prevent inventory searches from
being used as ‘a ruse for general rummaging in order to discover incriminating evidence’ and,
therefore, the applicable policy ‘should be designed to produce an inventory.’ ” Id. at 266,
quoting Wells, 495 US at 4. “The individual police officer must not be allowed so much latitude
that inventory searches are turned into a purposeful and general means of discovering evidence
of crime.” Wells, 495 US at 4, quoting Colorado v Bertine, 479 US 367, 376; 107 S Ct 738;
93 LEd2d 739 (1987).
         In Wells, our Supreme Court held that because the applicable standardized criteria did not
regulate the opening of containers found during inventory searches, the search “was not
sufficiently regulated to satisfy the Fourth Amendment” and that incriminating evidence found
as a result of the inventory search was properly suppressed. Id. at 5. Thus, to pass constitutional
muster, an inventory search must be performed pursuant to a standardized policy and that policy
must regulate the manner in which inventory searches are conducted.
         The Detroit Police Department Manual’s “Impounding of Vehicles” states, in its first
paragraph, that “[w]henever a vehicle . . . is impounded by a member of the Department for any
reason (e.g., evidence, safekeeping, accidents, abandonment, etc.) two (2) original copies of an
Impound Vehicle Card (DPD406) shall be completed in dark blue or black ink.” The policy further
states that “[a]ny member impounding a vehicle shall complete Impounded Vehicle Cards
(DPD406) with an itemized list detailing the ‘Accessories on Vehicle’ section.” There is nothing
in the policy setting forth parameters as to how in-depth the interior of a vehicle is to be searched,
or what and in what manner specific property found inside the vehicle is to be documented. While
Officer Bailey testified at the preliminary examination that his department requires an inventory
search of impounded vehicles, there was no further testimony as to how an inventory search is to
be conducted and in reading the policy itself, there is no clear departmental policy on how such
searches should be conducted. As a matter of law, then, the search here suffered from the same
constitutional defect as that in Wells, supra.
         Moreover, Officer Bailey admitted at the preliminary examination that the department
policy requires that when a car is to be impounded, an inventory search must be conducted and a


                                                  -8-
card be filled out with respect to the inventory. He testified that his police report did not include
an impound inventory card, and he could not recall if he filled out an impound card inventorying
items inside the vehicle as required by departmental procedures. As of the date of the hearing on
defendant’s motion to suppress (three months after the preliminary examination was held), the
prosecution was still unsure whether an impound inventory card existed. The trial court did not
have the benefit of any impound inventory card when rendering its decision and we do not consider
it here because our review is limited to the record established by the trial court, and a party may
not expand the record on appeal. “[T]o consider evidence presented on appeal that the parties
failed to present to the trial court would be an impermissible expansion of the lower-court record.”
People v Morrison, 328 Mich App 647, 655; 939 NW2d 728 (2019).
         While the dissent states otherwise, no videotape establishing that impound tickets were
issued was provided to the trial court in any filings. As previously indicated, at the time of the
suppression hearing, the prosecution was unsure if impound inventory cards existed. It said so
on the record and requested additional time at the suppression hearing to attempt to ascertain
their existence. After the trial court granted defendant’s motion to suppress, the prosecution filed
no motion for reconsideration and submitted no further documentation or requests to the trial
court. Instead, defendant’s motion was granted on February 8, 2019 and the prosecution
proceeded directly to a claim of appeal with this Court on March 22, 2019.
         Additionally, while there may have been videotape showing the issuance of an impound
ticket, that appears to this Court to be based on the bodycam footage of Officer Hill. Officer Hill
did not testify at the preliminary examination, his bodycam footage was not played at the
preliminary examination, and the trial court was not provided with this bodycam footage. The
prosecution’s attachment of Officer Hill’s bodycam footage on appeal was an impermissible
attempt to expand the record on appeal, as were much of the prosecution’s other attachments to
its appeal brief.10 See MCR 7.210(A)(1) (“In an appeal from a lower court, the record consists of
the original papers filed in that court or a certified copy, the transcript of any testimony or other
proceedings in the case appealed, and the exhibits introduced.”). Thus, to the extent that the
dissent relies upon an impound inventory card or Officer Hill’s bodycam footage to establish that
the search was a valid inventory search or to establish a question of fact on that issue, such reliance
constitutes fact-finding by the dissent based on evidence outside of the record.11



10
  For example, the preliminary examination in this matter was approximately one hour long and
only Officers Bailey and Mana testified. The prosecution improperly appended to its appeal brief
approximately four hours of video footage, which was captured by the dashboard cam and the
bodycams of all three officers involved in the stop.
11
   Were the evidence even to be properly considered, we note that according to Officer Mana’s
bodycam, defendant was pulled over at 22:23, and Officer Bailey began searching defendant’s car
within minutes, as defendant stood outside the vehicle and chatted casually with the other officers.
According to Officer Hill’s bodycam, it was not until 22:48 that Officer Hill obtained an
“Impounded Vehicle” form from the police car. At 22:56, Hill got out of the police car, walked
over to where Officer Bailey was still searching defendant’s vehicle, and asked Officer Bailey,
“Any personal property that you know of?” Officer Bailey responded, “not much,” and indicated
that there were some shoes in the back of the vehicle. Thus, the impound inventory card did not



                                                  -9-
         At the hearing on defendant’s suppression motion, the trial court correctly stated that
 the burden was on the People to “demonstrate the reasonableness of this warrantless search.”
 The trial court indicated that it had read defendant’s motion and the People’s response and had
 also reviewed the preliminary examination. It additionally stated:


                And at this point, what the Supreme Court has said about warrantless
        searches and vehicles, it can be done after valid impoundment, it can be done if it’s
        if an inventory is done in accordance with standard procedures of the department
        and where the purpose is to protect the property or the vehicle owner, to protect the
        police from lawsuits . . .

 Defense counsel argued to the court that the impound inventory card was

              very, very pertinent to this matter, your Honor, because it demonstrates
        whether or not this clearly was an inventory search with regard to impound, as the
        standardized policies and procedures of the Detroit Police Department articulate
        inventory. Without the paperwork, the search is not a valid inventory search.

The failure to even affirmatively assert before the trial court, let alone provide evidence to the trial
court, that an impound inventory card was filled out evidenced to the trial court that this was not a
valid inventory search. This is necessarily so, as a failure to fill out the card meant that the officers
had not been searching in accordance with their written policy.
         That is, however, only one piece of the question concerning the constitutionality of an
inventory search. Courts “assess the constitutionality of police conduct by whether they acted in
accordance with standardized departmental procedures when conducting an inventory search, in
the absence of a claim that the police were attempting to conduct further criminal investigation
disguised as an inventory search.” Toohey, 438 Mich at 279 (emphasis added). Part and parcel
of a determination concerning the constitutionality of an inventory search, then, is a consideration
of a claim that the search was a disguise for further investigation, if one is made. Defendant made
such a claim and the trial court could properly consider that claim when making its constitutionality
determination.
         The prosecution here not only failed to establish that the search of defendant’s vehicle was
conducted in conformance with departmental procedures, it failed to establish that the search was
not used as a pretext for unfounded investigation, as was its burden. See People v Mayes, 202
Mich App 181, 184; 508 NW2d 161 (1993). An inventory search may be conducted on a vehicle
that is being impounded following the driver’s valid arrest. Toohey, 438 Mich at 271–272. At the
preliminary examination, the testimony of Officers Bailey and Mana verify that Officer Bailey
immediately began searching defendant’s vehicle after defendant went to stand by the patrol car.
Officer Mana’s bodycam video also establishes that he advised defendant of his arrest for
possession of controlled substances long after Officer Bailey initiated his search of the vehicle.
         More importantly, Officer Bailey performed a search of defendant’s vehicle that went well
beyond the purpose of an inventory search. He felt along the headliner of the vehicle (within the


even make an appearance until more than 20 minutes after Officer Bailey had begun his extensive
search of defendant’s vehicle and it was not even Officer Bailey who filled it out.


                                                  -10-
first three minutes of searching), which he advised Officer Mana was a good hiding place because
it was “not tore down at all. It’s tight up there.” Officer Bailey’s bodycam also shows him
removing part of the dashboard while conducting his purported “inventory” search.
         In People v Sinistaj, 184 Mich App 191, 199; 457 NW2d 36 (1990), this Court held that
the search of a vehicle was not a valid inventory search, in part “because the officers failed to
follow established departmental procedures for an inventory search, and because their removal of
the panel from inside the trunk went far beyond the scope of those procedures.” Thus, where a
search is so clearly unrelated to the purposes of an inventory search to protect defendant’s property
while it is in the custody of the police, to insure against claims of lost, stolen, or vandalized
property, and to guard the police from danger (Wells, 495 US at 4), it is unconstitutional. This
principal is reinforced in Sibron v New York, 392 US 40, 65–66; 88 S Ct 1889; 20 L Ed 2d 917
(1968):
         Even assuming arguende that there were adequate grounds to search Sibron for
         weapons, the nature and scope of the search conducted by Patrolman Martin were
         so clearly unrelated to that justification as to render the heroin inadmissible. The
         search for weapons approved in Terry consisted solely of a limited patting of the
         outer clothing of the suspect for concealed objects which might be used as
         instruments of assault. Only when he discovered such objects did the officer in
         Terry place his hands in the pockets of the men he searched. In this case, with no
         attempt at an initial limited exploration for arms, Patrolman Martin thrust his hand
         into Sibron’s pocket and took from him envelopes of heroin. His testimony shows
         that he was looking for narcotics, and he found them. The search was not reasonably
         limited in scope to the accomplishment of the only goal which might conceivably
         have justified its inception—the protection of the officer by disarming a potentially
         dangerous man. Such a search violates the guarantee of the Fourth Amendment,
         which protects the sanctity of the person against unreasonable intrusions on the part
         of all government agents.

        Though not binding upon this Court, we also find rulings made by other courts on this issue
persuasive. In State v Jewell, 338 So 2d 633 (La, 1976), for example, police found the defendant
asleep in driver’s seat of vehicle which was illegally parked on a highway at night with its motor
running and lights out. Id. at 635. The defendant was then removed from the vehicle and arrested.
Id. One police officer immediately searched the defendant’s vehicle and found illegal drugs in
small aspirin bottle in an open ashtray. Id. at 639. The court found that the facts surrounding the
search, specifically where standard inventory forms were not completed at time of the search of
the vehicle, and the search was made for obtaining incriminating evidence and not for safekeeping
of valuables in vehicle, the warrantless search of the vehicle was not justified as an inventory
search. Id. at 638-640.
        In United States v Taylor, 636 F3d 461, 463 (CA 8, 2011), a defendant was stopped for a
traffic violation and was arrested. A search of his vehicle ensued. The police towing policy
required officers to complete a report, which included a detailed inventory of the vehicle’s
contents, when a vehicle is towed. Id. at 463. The court found the police did not comply with
their written standardized procedures. Id. at 465. The court also noted that “[e]ven if police fail
to adhere to standardized procedures, the search is nevertheless reasonable provided it is not a
pretext for an investigatory search” but that “ ‘something else’ must be present to suggest that




                                                -11-
the police were engaging in their criminal investigatory function, not their caretaking function,
in searching the defendant’s vehicle.” Id. at 465.12
        The “something else” in this matter was the scope and meticulousness of Officer Bailey’s
  search of defendant’s vehicle. Officer Bailey’s search went far beyond identifying and
  documenting any items in defendant’s car in order to protect his property, insure against claims
  of lost or stolen property, or to protect the police from danger. The search was not prompted
  by a plain view of any valuables in the car and did not serve a caretaking function. Rather, it is
  readily apparent that the search of the vehicle was conducted for the express purpose of
  investigating potential evidence of any other crime, i.e., it was used as pretext for an
  investigative search and was thus unconstitutional.
        The constitutionality of the inventory search is critical to determining whether the final
  search of defendant’s person was proper. This is necessarily so, as inventory searches are
  exempt from the warrant requirement precisely because they are “described as community
  caretaking functions, totally divorced from the detection, investigation, or acquisition of
  evidence relating to the violation of a criminal statute.” Cady v Dombrowski, 413 US 433, 441;
  93 S Ct 2523; 37 L Ed 2d 706 (1973).
        The search of defendant’s vehicle here was the only thing that supplied the police with
  probable cause to arrest defendant and search him a final time for contraband. The trial court
  ultimately held:

                 Well the Court at this time is going to grant the defense motion to
         suppress the evidence. The Court believes that the lack or failure of the People
         to produce the inventory cards speaks to the department’s noncompliance with
         their own inventory policy, which was attached to the defense motion as Exhibit
         B.
                 The Court does find at this point that without the—the evidence that the
         people cannot sustain their case and the Court is going to dismiss the case.
         Without prejudice.

 The trial court thereafter entered an order dismissing the case without prejudice.13


12
  See also, United States v Lugo, 978 F2d 631, 636 (CA 10, 1992) (“The issue, however, is whether
or not Sabourin's actions in bending over the corner of the vent in the door panel and looking
inside, then reaching inside the cavity between the door panel and door to retrieve a paper sack,
can fairly be described as a community caretaking function within the meaning of Cady [v
Dombrowski, 413 US 433, 441; 93 S Ct 2523; 37 L Ed 2d 706 (1973)]. We think not. … Thus,
we hold that the search into the interior of the door panel was not constitutionally justifiable as a
community caretaking function.”) and United States v Best, 135 F3d 1223, 1225 (CA 8, 1998)
(“Trooper Byrd's use of a flashlight to look inside the window and his opening Best's door panel
did not serve the purpose of ‘protecting the car and its contents.’”).
13
   The ruling was not, as the dissent asserts, a dismissal based upon a discovery violation.
Defendant requested that the case be dismissed due to a lack of evidence, and the trial court
explicitly found that the prosecution did not meet its burden of establishing that the inventory
search was conducted in compliance with its departmental policy. The trial court thus found that



                                                -12-
          In the context of the trial court’s ruling (and the only logical conclusion that can be
 drawn therefrom its decision, given defense counsel’s arguments immediately preceding the
 ruling and the court’s statements during the hearing) is that the purported inventory search was
 actually a pretext for an evidence-gathering expedition. As the dissent points out, defendant
 was charged with violation of controlled substances laws for items found on his person. He
 was not charged with any crime related to driving, nor was he charged with any crime
 concerning anything found in his vehicle. The trial court found that the purported inventory
 search was invalid because there was no evidence that it had been conducted in compliance
 with departmental policy. It then concluded that without “the evidence” the people could not
 sustain their case. The only evidence for which defendant was charged was the drugs found on
 his person. Thus, it was that evidence that must, according to the trial court, be suppressed. Had
 the trial court determined that the search of defendant’s person that revealed the drugs was a
 separate and valid search, it would not have dismissed the charges.
                                    SUPPRESSION OF EVIDENCE

         Evidence obtained in violation of the rights afforded under the Fourth Amendment and
 article 1, § 11 is inadmissible as substantive evidence in criminal proceedings. Toohey, 438
 Mich at 272. The exclusionary rule prohibiting the admission of evidence procured in violation
 of a person’s constitutional rights extends to materials and testimony that are “the products or
 indirect results of an illegal search” under the “fruit of the poisonous tree” doctrine. People v
 Mahdi, 317 Mich App 446, 470–471; 894 NW2d 732 (2016). As stated by the Supreme Court,
 the apt question in reviewing evidence that would not have come to light but for illegal police
 actions is “whether, granting establishment of the primary illegality, the evidence to which
 instant objection is made has been come at by exploitation of that illegality or instead by means
 sufficiently distinguishable to be purged of the primary taint.” Wong Sun v United States, 371
 US 471, 487–488; 83 S Ct 407; 9 L Ed 2d 441 (1963) (citation omitted).

          “[T]he exclusionary rule reaches not only primary evidence obtained as a direct result
 of an illegal search or seizure, but also evidence later discovered and found to be derivative of
 an illegality or ‘fruit of the poisonous tree.’ ” People v Frazier, 478 Mich 231, 247 n 17; 733
 NW2d 713 (2007), quoting Segura v United States, 468 US 796, 804; 104 S Ct 3380; 82 LEd2d
 599 (1984) (internal citations omitted). Exclusion of such evidence is warranted when the
 evidence would not have come to light but for the illegal actions of the police. People v Maggit,
 319 Mich App 675, 693; 903 NW2d 868 (2017).
        The substances discovered in defendant’s vehicle (which prompted the final search of
 defendant) would not have come to light but for the police action of engaging in an



the inventory search did not pass constitutional muster. In addition, the dismissal was without
prejudice. If, as the prosecution now argues (and the dissent appears to agree), that the dismissal
was based solely on the failure to produce the inventory cards during discovery, it could have
moved for reconsideration or to reinstate the case based upon it locating and belatedly producing
the inventory cards. It did not. Instead, it sought appeal to this Court and, in doing so, also
attempted expand the record by providing documentary evidence that was not provided to the trial
court.


                                               -13-
 unconstitutional purported inventory search of his vehicle. Thus, evidence of the substances
 found in defendant’s vehicle would not have been admissible as evidence against defendant.
 The same holds true for the substances found on defendant’s person.
        After Officer Bailey found suspected narcotics during his illegal search of defendant’s
 vehicle, defendant was searched for a third time. That third search revealed suspected
 marihuana and controlled substances. Defendant had twice been already searched without any
 illegal substances having been found, and he was not subject to the third search until the
 suspected controlled substances were illegally obtained from his vehicle. It was at that point
 that Officer Bailey directed Officer Mana to search defendant again “good.” The third search
 and finding of illegal substances on defendant’s person came about by an exploitation of the
 illegal vehicle search and the process through which the substances were obtained from his
 person was not sufficiently distinguishable from the illegal vehicle search to be purged of the
 primary taint. Wong Sun, 371 US at 487–488. The trial court thus properly granted defendant’s
 motion to suppress the evidence and dismissed the charges against him.
                                                THE DISSENT
        The dissent asserts that this Court engaged in fact-finding to reach its conclusions and
 emphasizes that there was no evidentiary hearing conducted on this issue. However, the dissent
 disregards the actual evidence provided to the trial court, and ignores that the trial court did not
 deny the prosecution an opportunity to have an evidentiary hearing. Neither defendant nor the
 prosecution requested one. And, significantly, the prosecution attached no evidence to its
 response to defendant’s motion or at the hearing on defendant’s motion to suppress that would
 allow the trial court to find that the search of defendant’s vehicle was conducted in conformance
 with departmental policies. In response to defendant’s motion, the prosecution set forth law
 applicable to inventory searches and stated that it was not clear if an inventory card was filled
 out. The prosecution stated that while the proper remedy would be to have a hearing to discover
 if there was one, “[n]onetheless, that alone does not give rise to the suppression of the evidence
 in this case.” The prosecution argued that the search at issue was “not unreasonable based on
 the circumstances that have been placed into record during the Preliminary Examination” and
 premised its response to defendant’s motion exclusively on the preliminary examination
 testimony and evidence. Parties in a criminal action are permitted to rely on preliminary
 examination testimony in a post-examination motion14 to exclude evidence and it is not
 improper for a trial court to decide a motion to suppress based upon the record of the preliminary
 examination in that case. See People v Kaufman, 457 Mich 266, 275; 577 NW2d 466 (1998).
        Moreover, the rule cited by the dissent for the proposition that the trial court was required
 to afford the prosecution an opportunity for an evidentiary hearing, MCR 6.110(D)(2), is
 inapplicable. That rule provides:
          (2) If, during the preliminary examination, the court determines that evidence
          being offered is excludable, it must, on motion or objection, exclude the
          evidence. If, however, there has been a preliminary showing that the evidence


14
  There need not be a written or verbal stipulation to the use of a preliminary examination as the
basis for a trial court’s ruling on a suppression motion; the fact that the parties base their arguments
on the preliminary examination testimony and evidence and do not dispute essential facts is
sufficient. See People v Kaufman, 457 Mich 266; 577 NW2d 466 (1998).


                                                 -14-
         is admissible, the court need not hold a separate evidentiary hearing on the
         question of whether the evidence should be excluded. The decision to admit or
         exclude evidence, with or without an evidentiary hearing, does not preclude a
         party from moving for and obtaining a determination of the question in the trial
         court on the basis of
         (a) a prior evidentiary hearing, or
         (b) a prior evidentiary hearing supplemented with a hearing before the trial court,
         or
         (c) if there was no prior evidentiary hearing, a new evidentiary hearing.

This rule clearly anticipates situations where a “court” conducting a preliminary examination
makes a decision regarding the admissibility of evidence and a party later moves in the “trial court”
for a determination on the admissibility of that evidence. Applying the plain and unambiguous
language of MCR 6.110(D), People v Strong, 213 Mich App 107, 111; 539 NW2d 736 (1995),
that rule merely provides that if a court made an evidentiary ruling on a piece of evidence (with or
without an evidentiary hearing) during the preliminary examination, the defendant is not precluded
from moving for an evidentiary hearing in regard to the admission of that same piece of evidence
in the trial court or at trial. Additionally, in People v Olney, Mich App ; NW2d (2020), this
Court further clarified that the preliminary examination itself can be considered an evidentiary
hearing:
          We do not read [MCR 6.110(D)] as concluding that preliminary examinations
          are wholly distinct from evidentiary hearings. Rather, the court rule addresses
          the necessity for a separate evidentiary hearing to decide questions concerning
          the admissibility of evidence. That does not mean that preliminary examinations
          are not a type of evidentiary hearing. Rather, the preliminary examination is, in
          effect, the evidentiary hearing at which the district court determines whether
          sufficient evidence to warrant the bindover is made. [slip opinion at 5]
 Where the admissibility of any evidence was not challenged at the preliminary examination,15
 neither party requested a separate evidentiary hearing with respect to the admissibility of any
 particular piece of evidence before the trial court, and the parties relied on the preliminary
 examination testimony, the circuit court was not required to conduct an evidentiary hearing. 16

        The trial court correctly found, on the record before it at the time of its ruling, that the
 search of defendant’s vehicle was unconstitutional. It thereafter properly suppressed the


15
  The district court thus made no determination as to the exclusion or admission of any particular
evidence. Indeed, it bound defendant over to the trial court simply because “it’s a question of
fact.”
16
  The dissent states that at the preliminary examination, “defendant argued for suppression of the
evidence on the basis that the police had failed to create impound cards regarding the search of the
vehicle. Defendant contended that the failure to create an impound card was a violation of the
inventory search policy and thus warranted suppression.” That is not only untrue, the dissent
appears to confuse the relevant issues, burdens of proof, and determinations in the district court at
preliminary examination and those in the trial court on the motion to suppress.


                                                -15-
evidence discovered on the third search of defendant’s person because, as the search was
prompted by the unconstitutional search of his vehicle, the evidence was the product or indirect
result of an illegal search.

       Affirmed.
                                                           /s/ Deborah A. Servitto
                                                           /s/ Jane M. Beckering




                                             -16-